Exhibit 99.1 FOR IMMEDIATE RELEASE - November 12, 2009 - CALGARY, ALBERTA - PETROFLOW ENERGY LTD. (TSX Symbol - PEF; NYSE Amex Symbol - PED) PETROFLOW ENERGY LTD. ANNOUNCES THIRD QUARTER RESULTS FOR 2 Petroflow Energy Ltd.(“Petroflow” or the “Company”)announces that it has filed with Canadian and US securities regulatory authorities its unaudited consolidated financial statements for the three and nine months ended September 30, 2009, and the accompanying Management’s Discussion and Analysis.These filings are available in their entirety at www.sedar.com and in the US at www.sec.gov/edgar.A summary of these results is given below. Certain selected financial and operational information for the three and nine months ended September 30, 2009 and September 30, 2008 comparatives are set out below and should be read in conjunction with Petroflow’s unaudited financial statements complete with the notes to the financial statements and related MD&A. OPERATIONAL UPDATE The Company is pleased to report a production increase for the third quarter. Mr. Sandy Andrew, President and COO of Petroflow reports that “In September our peak production was 4,437 BOE’s (26,622 MCFGE) and our average daily production for September has reached a new high at 4,321 BOE’s (25,926 MCFGE).Overall, our average daily production for the three months of the third quarter is to 4,190 BOE’s (25,140 MCFGE).” “We are very pleased to see our production volumes continue in this positive direction.No new wells have been added and some wells have been shut in as a result of the less than favorable commodity prices that we experienced this year.This performance adds to the consistency that we have come to expect from our operations in Oklahoma,” added Mr. Andrew. Petroflow’s average production for the month of July was 4,177 BOE’s per day (24,414 MCFGE). In August, the average daily production was 4,069 BOE’s per day (24,414 MCFGE). OVERVIEW AND HIGHLIGHTS - Petroflow’s average sales production rate grew to 4,190 boe per day, a 53% increase over the third quarter of 2008 average sales production of 2,737 boe per day. - Mainly as a consequence of low commodity prices, funds from operations decreased by 123% in the third quarter of 2009 to negative $1.4 million from $6.0 million in the third quarter of 2008. - During the third quarter of 2009, Petroflow’s average operating net back per boe (defined as revenue including realized commodity derivatives, less royalties, operating costs and transportation costs) was $10.62 per boe. - The Company entered into a swap contract with respect to 6,800 MMBTU per day of gas production for a period from October 1, 2009 to September 30, 2012.The swap contract covers over 25% of the Company’s current working interest production levels and provides Petroflow with stabilized prices for those volumes which is in excess of current market prices. Combined with existing derivative contracts, the Company has downside price protection on over 40% of its current working interest production for the next two years. - The Company recorded a $0.30 net loss per share for the third quarter of 2009 compared to a net income of $0.41 per share in the same period of 2008.Net loss was $8.7 million for the third quarter of 2009, a decrease of 172% from a net income of $12.0 million for the same period in 2008. - Operating costs decreased 19% to $9.35 per boe in the third quarter of 2009 as compared to $11.50 per boe in the third quarter of 2008 and $12.53 per boe in the second quarter of 2009. The decrease is due to production levels increasing at a greater rate than costs. - Effective September 30, 2009 the Company entered into an amended credit facility agreement (the “Amended Facility”).This facility is made up two tranches, “A” and “C”.The “A” tranche has a maturity date of January 1, 2012 with a borrowing base of US$100 million.There is an interest rate floor on tranche A of 5.5%. The “C” tranche matures on September 30, 2010, has a borrowing base of US$10 million, and interest rate floor of 7.5%. - As at September 30, 2009 the Company was not in compliance with its debt covenants.As a result the bank loan has been reclassified to a current liability. - The Amended Facility also requires that the Company raise an additional US$18 million on or before December 17, 2009 to reduce the aggregate outstanding indebtedness. - The Company’s ability to continue as a going concern will be dependent on various factors, including the continuing support of its bank and other creditors, securing ongoing debt and equity financing, the generation of profitable operating results and or the sale of a portion of its property and equipment assets.While the Company is focusing its efforts on these matters, there is significant uncertainty that these initiatives will be successful, which would make the use of accounting principles applicable to a going concern inappropriate. - The global economic and financial crisis has continued to reduce liquidity in financial markets, restrict access to financing and has caused significant demand destruction for commodities and lower pricing.These factors may continue to impact the performance of the economy going forward.The Company will continue to be flexible in its capital spending in order to respond to changes in commodity prices, costs and capital markets. Petroflow announces its financial and operational results for the three and nine months ended September 30, 2009 Three months ended September 30, Nine months ended September 30, Financials Oil Sales ($) %) %) Natural gas and NGL sales ($) %) %) Total oil, natural gas and NGL Sales($) %) %) Funds (used in) from operations ($)(1) ) %) %) Per share basic ($) ) %) %) Per share diluted ($) ) %) %) Net income (loss) ($) ) %) ) %) Per share basic ($) ) %) ) %) Per share diluted ($) ) %) ) %) Capital expenditures ($)(2) %) %) Net debt (as at September 30)(3) 73
